GARVIN, District judge.
The- firm of Louis M. Doctor objected to the discharge of the bankrupt above named. The discharge was granted, and an appeal has been taken, or is about to be taken, to the Circuit Court of Appeals for the Second Circuit.
The said firm has made a motion for an order staying the bankrupt and her attorney, during the pendency of her appeal, from issuing execution for costs against the firm of Louis M. Doctor. These costs were awarded against the plaintiffs (composing said firm of Louis M Doctor) in an action in which the bankrupt was named as one of the defendants, which was finally determined in favor of the defendants by the New York Court of Appeals in January, 1919. By the order of said court a judgment for costs against the said firm, amounting to $167.98, was entered, and thereby a judgment for costs in the said action in the Appellate Division, First Department, in favor of the defendants against the plaintiffs, for $264.60, was affirmed, and thereupon became due and payable. '
The firm of Lee & Wadsworth, attorneys for the bankrupt herein, are also the attorneys for the defendants in said action, and claim an attorney’s lien awarded to said defendants therein.
[1] Although the attorneys for the defendants were not their attorneys until after the determination of the Appellate Division, having been retained to represent the defendants in the appeal taken by the plaintiffs to the Court of Appeals, nevertheless it appears that, inasmuch as the attorneys were protecting the judgment for costs award*987ed by the Appellate Division, their lien extends to these costs. Matter of Jones, 76 Misc. Rep. 331, 136 N. Y. Supp. 819. Defendants’ attorneys clearly have a lien upon the costs awarded by the Court of Appeals.
[2] Both of these liens are superior to the right claimed by the firm of Louis M. Doctor to set off a judgment held by it against the bankrupt and her husband. Webb v. Parker, 130 App. Div. 92, 114 N. Y. Supp. 489, and authorities therein cited. •
The motion is denied.